                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                                                                           CASE NO. 16-cv-4601-YGR
                                   5     ADAN ORTIZ,
                                                                                           CASE NO. 17-cv-03692-YGR
                                   6                  Plaintiff,
                                                                                           ORDER CONTINUING HEARING ON
                                   7            vs.                                        MOTION FOR FINAL APPROVAL OF CLASS
                                                                                           ACTION SETTLEMENT; DIRECTING
                                   8     GENCO I, INC.,                                    SUPPLEMENTAL NOTICE AND EXTENDING
                                                                                           DEADLINES; VACATING AND DISCHARGING
                                   9                  Defendant.                           OSC
                                  10

                                  11          The Court issued an Order to Show Cause on November 15, 2018 with respect to the
                                  12   pending Motion for Final Approval of Class Action Settlement and for Award of Attorneys’ Fees
Northern District of California
 United States District Court




                                  13   and Expenses in the above-captioned actions. Plaintiff and Defendant Genco filed their Joint
                                  14   Response to Order to Show Cause on November 27, 2018. (Dkt. No. 74 in 16-cv-4601.)
                                  15          In light of the statements therein indicating that class members did not receive notice and
                                  16   access to the settlement documents on the Class Settlement Administrator’s website as required by
                                  17   this Court’s Order Granting Preliminary Approval of Class Action Settlement, the Court now
                                  18   ORDERS as follows:
                                  19          1. The deadline for class members to submit requests for exclusion, objections to the
                                  20   settlement, and Opt-In Claim Forms is extended, and the final approval hearing currently set for
                                  21   December 11, 2018, is CONTINUED as follows:
                                  22           March 15, 2019              NEW Postmark Deadline for Class Members to
                                                                           submit any of the following to the settlement
                                  23
                                                                           administrator:
                                  24                                       (1) request for exclusion;
                                                                           (2) objection to the settlement
                                  25
                                                                           (3) Opt-In Claim Form
                                  26           April 2, 2019, 2:00         Hearing on Motion for Final Approval of Class
                                               p.m., Courtroom One,        Action Settlement and Motion for Attorney’s Fees
                                  27
                                               1301 Clay Street,           and Costs
                                  28           Oakland, California
                                   1           2. The Class Administrator shall update the settlement website with the new deadlines set

                                   2   forth above no later than December 5, 2018. Further, the Class Administrator shall mail a

                                   3   supplemental postcard notice to all members of the Background Check Class and the Wage and

                                   4   Hour Class no later than December 31, 2018. The supplemental postcard notice shall be in

                                   5   substantially the form attached to the parties’ Joint Response to Order to Show Cause, Exhibit 1

                                   6   except that the fourth full paragraph shall read:

                                   7           If you worked at Genco I/ Fed Ex in California on or after June 24, 2013, your
                                   8           deadline to submit an FLSA Opt-In Claim Form and receive an increased
                                               settlement payment, is extended to March 15, 2019.
                                   9
                                       The supplemental notice shall also correct the zip code of the Oakland Courthouse to read
                                  10
                                       correctly (i.e., 94612).
                                  11
                                               3.      By no later than March 26, 2019, the parties shall file an updated statement
                                  12
                                       regarding the number of FLSA Opt-In Claim forms, exclusions, and objections, and the execution
Northern District of California
 United States District Court




                                  13
                                       of this supplemental notice plan.
                                  14
                                               The Order to Show Cause, set for hearing on December 4, 2018, is DISCHARGED and
                                  15
                                       VACATED.
                                  16
                                               IT IS SO ORDERED.
                                  17
                                       Dated: November 29, 2018
                                  18                                                                YVONNE GONZALEZ ROGERS
                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
